Citation Nr: 1206586	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  07-28 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation currently assigned for residuals of a left knee injury.  

2.  Entitlement to an increase in the 10 percent evaluation currently assigned for residuals of a left ankle injury.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 1978 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the RO which denied, in part, increased evaluations for the Veteran's left knee and ankle disabilities.  A hearing at the RO before the undersigned member of the Board was held in September 2011.  

In a letter received in September 2009, the Veteran raised the additional claim of service connection for gouty arthritis secondary to his service-connected left ankle disability.  This issue is not in appellate status and is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

The Veteran contends that he suffers from chronic left knee and ankle pain which severely limits his ability to ambulate more than a few feet and negatively impacts on his daily activities.  

Although the Veteran was examined by VA during the pendency of this appeal, the clinical findings do not provide a clear picture of the current severity of the disabilities at issue.  Moreover, the most recent examination was conducted more than five and a half years ago in 2006, and the Veteran essentially contends his disability is progressively worsening.  Therefore, a more contemporary VA examination is necessary to determine the current extent and severity of the disabilities.  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his left knee and ankle disabilities since February 2007.  After securing the necessary release, the AMC should attempt to obtain copies of all medical records from the identified treatment sources, including any VA treatment records not already of record, and associate them with the claims folder.  

2.  The Veteran should be afforded a VA orthopedic examination to determine the current severity of his left knee and left ankle disabilities.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the examination report.  All appropriate testing should be undertaken in connection with this examination.  The examination report also should reflect the following:
 
(a)  any limitation of motion in the Veteran's left knee, expressed in degrees, as well as any instability in the knee, which, if present, should be characterized as slight, moderate, or severe, as the case may be;  

(b)  any left ankle limitation of motion;

(c)  whether the left knee or ankle exhibits weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional loss of range of motion.  

(d)  whether pain could significantly limit functional ability during flare-ups or when the left knee and/or ankle is used repeatedly over a period of time.  These determinations should also be portrayed in terms of the degree of additional range of motion loss.  

If any requested information cannot be provided, the examiner should offer an explanation for that.  

3.  After the requested development has been completed, the AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

